TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00744-CV



                                       In re Richard Bradley


                   ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                             MEMORANDUM OPINION


               Relator Richard Bradley, an inmate in the Texas Department of Criminal Justice, has

filed a pro se petition for writ of mandamus alleging that he is entitled to have his felony conviction

set aside. Bradley argues that his judgment of conviction is void because the senior judge who

presided over his trial did not meet the statutory requirements to do so.

               The relief requested in this petition is nearly identical to the relief that Bradley

sought in a prior petition for writ of mandamus that he filed with this Court. See In re Bradley,

No. 03-12-00483-CV, 2012 Tex. App. LEXIS 7082 (Tex. App.—Austin Aug. 15, 2012,

orig. proceeding) (mem. op.). As this Court explained in its opinion in that proceeding, the relief

sought by Bradley amounts to relief that is available through a writ of habeas corpus pursuant

to article 11.07 of the code of criminal procedure, see Tex. Code Crim. Proc. Ann. art. 11.07, § 3

(West Supp. 2012), and this Court is without jurisdiction to grant relief in such cases. See Bradley,

2012 Tex. App. LEXIS 7082, at *1-2; see also Ex parte Rich, 194 S.W.3d 508, 511 (Tex. Crim.

App. 2006); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 242-43 (Tex. Crim. App. 1991); In re

McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding); In re Valle,
No. 13-11-00609-CR, 2011 Tex. App. LEXIS 8016 (Tex. App.—Corpus Christi Oct. 5, 2011,

orig. proceeding) (per curiam) (mem. op.) (dismissing for want of jurisdiction mandamus petition

in which relator complained that his conviction was void because visiting judge who presided over

his trial was unauthorized to do so).

               The petition for writ of mandamus is dismissed for want of jurisdiction.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Filed: January 9, 2013




                                                2